Citation Nr: 1243314	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1. Entitlement to service connection for claimed chronic fatigue syndrome. 

2. Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include somatoform disorder and major depression.




REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from February 1992 to February 1997 and from March 2000 to March 2003. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the RO. 

During the appeal, the Veteran requested a hearing at the RO. In May 2007, she received notice that a hearing was scheduled for June 2007, but she failed to appear. 

The hearing notice was not returned as undeliverable, and no further communication was received from the Veteran or her representative regarding the hearing request or her failure to appear. Thus, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704 (2011). 

Additionally, the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The record indicates current diagnoses of somatoform disorder and major depression; accordingly, the Board finds that the Veteran's claim regarding her psychiatric disorder is most appropriately characterized as reflected on the title page of this decision. 

The Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC in June 2010 and January 2012.  The RO has complied with the remand directives.

The issue of service connection for left ear tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran is not shown to have a diagnosis of chronic fatigue syndrome.  

2.  The currently demonstrated chronic depression is shown as likely as not to have had its clinical onset during the Veteran's period of active service. 


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by chronic fatigue syndrome due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  By extending the benefit of the doubt to the Veteran, her disability manifested by depression is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). 

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in June 2004, August 2004, March 2006, and June 2010 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  

The RO has also made efforts to collect records from the Social Security Administration.  An August 2012 formal finding of unavailability shows that no records are available for the Veteran.

Additionally, a claimant has a duty to report for VA examination, and must accept the legal consequences for failing to report for good cause. Turk v. Peake, 21 Vet. App. 565, 567 (2008).  

In an original compensation claim, the consequences for failing to report of VA examination requires that the claim be adjudicated based upon the evidence of record. 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id. 

A letter from the AMC to the Veteran, dated in September 2010, indicates that she failed to report for her scheduled VA examinations in July 2010 in connection to her claims, and shows she was informed of the requirements of 38 C.F.R. § 3.655(b). 

In an October 2011 statement, the Veteran requested that the case be remanded for the purpose of scheduling the examinations. The Veteran posited that there could have been a mistake in the delivery of the letters from VA to the Veteran, which resulted in her not being given notice of the date, time, and location of the examination. 

Pursuant to a January 2012 Board remand, the VA examinations were scheduled for February 2012.  The RO notified the Veteran of these examination by phone and by mailed notice.  The Veteran failed to appear for either of these examinations.  

In August 2012, the Veteran submitted a statement in which she stated that she had no additional arguments to make and requested that the claims be returned to the Board for consideration.  

The Veteran was scheduled for VA examinations on two separate occasions, and failed to appear for either examination. The Veteran was advised in the January 2012 Board remand that the duty to assist is not a one-way street, and that she has a duty to cooperate, to include reporting for examination. 38 C.F.R. §§ 3.326, 3.327, 3.655 (b) (2011); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  She was also advised that she has an obligation to assist VA in the development of her claims, and that failure to do so may result in an adverse decision. 

Therefore, no further remand for examinations is necessary and the claims will be adjudicated based on the record as it currently exists.  

Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


Factual background

The service treatment records showed that the Veteran complained of having fatigue during service.  She was diagnosed with anemia in April 1992.  In February 1995, the Veteran reported feeling tired every night and falling asleep by 8:30pm.  

In November 1996, she again reported having fatigue.  The physician noted that the Veteran gave birth to her second child in July 1996 and that child just began sleeping through the night.  An examination was normal.

On her July 1999 and September 1999 reenlistment examinations, clinical psychiatric evaluations were normal and no fatigue was noted.   

The Veteran requested laboratory testing for anemia due to her fatigue in August 2000.  The record stated that the Veteran's tiredness is due to stress, rather than anemia.  

A February 2002 developmental counseling record shows the Veteran's supervisor noted that the Veteran did not appear to enjoy herself or interact with others during a social function.  

Additional developmental counseling records showed that the Veteran was experiencing difficulty with her supervisor at work based on his observance and criticism of her lack of motivation and disorganization.  The Veteran was unhappy with her supervisor's treatment of her.

There was no treatment for CFS or depression shown during service.  

Post-service behavioral health treatment records show that the Veteran was diagnosed with depression.  Her symptoms included feelings of worthlessness, helplessness, and hopelessness.  

The records also show the Veteran was abused and neglected as a child and that her mother was diagnosed with paranoid schizophrenia.  The Veteran was then raised by her grandmother.  She was married, but separated from her husband and has three children.  

A June 2004 treatment record shows that the Veteran's depression probably accounts for her weakness and fatigue.  The nurse practitioner noted that these symptoms have been present for more than one year.  In an August 2004 statement, the Veteran stated that her fatigue worsened in May 2004.  

In February 2005, a physician noted that she had resentment and anger regarding her military experiences. A July 2005 record showed that the Veteran was under significant stress in the military.  In May 2006, the records show major depression and ongoing fatigue.  


Chronic fatigue syndrome (CFS)

The Veteran contends that she has CFS as a result of her active service.   

For VA purposes, the diagnosis of CFS requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) exclusion, by history, physical examination, and laboratory tests of all other clinical conditions that may produce similar symptoms; and, (3) six or more of the following (i) acute onset of the condition, (ii) low-grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or ancillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or more after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  See 38 C.F.R. § 4.88a (2011).

Although the Veteran reported a history of fatigue, her fatigue has been associated with anemia, stress, and depression.  The records show continued complaints of fatigue, but no diagnosis of chronic fatigue syndrome has been made in accordance with VA regulations.  

As indicated, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Accordingly, where, as here, the competent and probative evidence establishes that the Veteran does not have a separate and distinct disability characterized by CFS, service connection is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the claim of service connection for CFS must be denied because the first essential criterion for a grant of service connection - evidence of the current disability - has not been met.

In addition to the medical evidence, the Board has considered the statements of the Veteran and her representative, on his behalf.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson, 581 F.3d at 1316.  

Moreover, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles, supra (tinnitus); Falzone, supra (flatfoot).

In this case, however, the Board is not questioning the existence of fatigue; what is in question is whether the Veteran has a current and chronic disability.  See 38 C.F.R. § 4.14.  This is a matter that is not capable of lay substantiation but instead requires the type of medical training, credentials, and/or expertise that the Veteran has not been shown to possess.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

While the Board acknowledges the Veteran's reports of a history of fatigue and does not question the credibility of her contentions, she is not competent to assert that she has CFS in the absence of treatment for such during the appeal period.  Accordingly, the lay evidence of record regarding a diagnosis in accordance with VA regulations is of little probative value.

Therefore, the claim of service connection for CFS must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine; however, as the preponderance of the competent, probative evidence is against the claims, that doctrine is not applicable.  See Gilbert, 1 Vet. App. at 53-56.


Depression

In resolving all reasonable doubt in favor of the Veteran, service connection for depression is granted.  

The records show that the Veteran experienced stress and fatigue during service.  Her in-service counseling records evidence low motivation and significant pressure by her supervisor.  

The Veteran was diagnosed with depression shortly after discharge from service. Post service treatment records relate her depression, at least in part, to her military experiences.  

Therefore, her chronic depression is shown as likely as not to have had its clinical onset during her active service.  


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for depression is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals


Department of Veterans Affairs


